Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending per amendment.

Response to Arguments
112 Rejection
Applicants’ contend claim 10 112 rejection is moot in light of amendments. 
Applicants’ contention is with merit and therefore the rejection is withdrawn.

102/103 Rejections
I) Applicants contend Schuler’s “IoT ledger” is disclosed as being “a data repository” whereas the claimed “IoT server” is defined by specification as a server “executing one or more applications to support one or more of monitoring, data reporting, control, user interface and/or other features and functions” (emphasis added). 
Applicants’ arguments are non-persuasive. Of first importance, the instant specification definition of “IoT server” is broad enough to encompass an “IoT ledger” (instant specification, par. 0002: “IoT server” defined as a server “executing one or more applications to support one or more of monitoring, data reporting, control, user interface and/or other features and functions”) 

II) Applicants contend claims 1, 20 and 21 as amended to recite registering in bulk IoT devices is not taught or suggested by Schuler.
Applicants’ contention is persuasive but moot in light of claim amendments. Nemeth is now cite for its teaching of bulk/mass registration of IoT devices with an IoT service (see pages 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (US 20200005415), in view of NPL: Nemeth “Introducing the Oracle IoT Cloud – Part II: Device management” (hereinafter Nemeth).
For claim 1, Schuler discloses:
A system for installing multiple Internet-of-Things (IoT) devices comprising:
	multiple IoT devices (par. 0014: IoT devices 107-110 disclosed);
	a multi-device hub communicatively coupled to each of the multiple IoT devices (par. 0014, Local IOT Gateways 105 and 106 disclosed); 
one or more gateways communicatively coupled to the multi-device hub (par.0018 and Fig. 1, parts 121, 104 and 105/106: IoT Gateway 121, communicable connected to local IOT gateways 105/106 and IoT ledger 104 disclosed); and 
one or more IoT servers communicatively coupled to at least one of the one or more gateways (Fig. 1, IoT ledger 104 communicated connected to IoT gateay 121) and;
wherein the multi-device hub is configured to facilitate a bulk installation of the multiple IoT devices by executing one or more non-transient computer instructions for:
	activating each of the multiple IoT devices for use with at least one of the one or more IoT servers (par. 0026: Local IoT Gateways 105/106 registers and/or updates IoT ledger with IoT device registration/parameter information).
	While Schuler discloses local IoT Gateways 105/106 registering and/or updating IoT ledger with IoT device registration/parameter information (par. 0026), it fails to explicitly disclose:
	“registering, in bulk, each of the multiple IoT devices with at least one of the one or more IoT servers”.
	However, in a related field, Nemeth discloses:
	“registering, in bulk, each of the multiple IoT devices with at least one of the one or more IoT servers” (pages 1 and 2: Bulk registration of IoT devices with an Oracle IoT Cloud Service is disclosed).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have introduced Nemeth’s teachings alongside Schuler. The motivation to combine would have been to provide administrator with ability to mass/bulk register a large number of devices in order to achieve a predictable result of faster/less time/labor intensive device onboarding (Nemeth, page 2).

For claim 2, Schuler-Nemeth discloses:
The system of claim 1,
	wherein a single of the at least one of the one or more IoT servers is used for both the registering and the activating of the multiple IoT devices (Schuler, par. 0021, 0022 and 0029: IoT devices are registered and activated with IoT ledger 104).

For claim 3, Schuler-Nemeth discloses:
The system of claim 1,
wherein different ones of the at least one or more IoT servers are used for respectively registering and activating the multiple IoT devices (Schuler, par. 0022 and 0023: A distributed IoT ledger disclosed in which a plurality of nodes comprise the ledger).

For claim 4, Schuler-Nemeth discloses:
The system of claim 1,
	wherein the non-transient computer instructions for registering further comprise:
	communicating one or more device parameters, for a given IoT device of the multiple IoT devices, to a given IoT server of the multiple IoT server with which the given IoT device is to register (Schuler, par. 0026: Local IoT Gateways 105/106 registers and/or updates IoT ledger with IoT device registration/parameter information).

For claim 5, Schuler-Nemeth discloses:
The system of claim 4,


For claim 6, Schuler-Nemeth discloses:
The system of claim 5, wherein the one or more device parameters include at least one of a device identifier (DevEUI), an application identifier (AppEUI) and an application key (AppKey) (An IoT gateway identifies a new IoT device and its attributes and registers the device with the IoT ledger (Schuler, par. 0026 and 0038)).

For claim 18, Schuler-Nemeth discloses:
The system of claim 1.
While Schuler discloses IoT ledger, IoT Gateways and IoT devices/sensors as being connected via a “communication network” (par. 0014), Schuler-Nemeth fails to explicitly disclose:
	“wherein the multi-device hub is communicatively coupled to at least one of the multiple IoT devices using at least one of a near field communication (NFC) link, a Wi-Fi protected setup (WPS) process, a personal identification number, infra-red signals, a code selection process, and a physical connection” (emphasis added).
	However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to have contemplated wired/physical connections among devices of a network. The motivation to combine would have been to achieve a predictable result of a reliable, commonplace network connection among network entities utilizing a well-known medium of network communication.

For claim 19, Schuler-Nemeth discloses:
The system of claim 1,
	wherein the one or more IoT servers are communicatively coupled to at least one of the one or more IoT gateways via a network (Schuler, par. 0014 and Fig 1, IoT server, (i.e., IoT ledger) is communicably connected to Gateways via a communication network 101);
	wherein, upon completion of installation, each of the multiple IoT devices are communicatively coupled to a selected IoT server, selected from the one or more IoT servers, via at least one of the one or more gateways and the network (Schuler, par. 0022 and 0038, and 0039: A new sensor device, i.e., IoT node/device, is registered with IoT ledger).

For claim 20, Schuler discloses:
A method for installing multiple IoT devices comprising:
	

While Schuler discloses local IoT Gateways 105/106 registering and/or updating IoT ledger with IoT device registration/parameter information (par. 0026), it fails to explicitly disclose:
	“registering, in bulk, each of multiple IoT devices with at least one of one or more IoT servers”.
	However, in a related field, Nemeth discloses:
	“registering, in bulk, each of multiple IoT devices with at least one of one or more IoT servers” (pages 1 and 2: Bulk registration of IoT devices with an Oracle IoT Cloud Service is disclosed).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have introduced Nemeth’s teachings alongside Schuler. The motivation to combine would have been to provide administrator with ability to mass/bulk register a large number of devices in order to achieve a predictable result of faster/less time/labor intensive device onboarding (Nemeth, page 2).

For claim 21, Schuler discloses:
A multi-hub device for facilitating multiple IoT device installation comprising: 
a communications module;
	a storage device (par. 0068: Computer-readable storage disclosed); 
a processor (par. 0067: processor disclosed); and
a data bus communicatively coupling the each of the communications module, the storage device and the processor (Fig. 1, communications links between IoT ledger 104, local IoT gateways 105/106, IoT devices 107-110, and IoT gateway 121 disclosed);
	wherein the processor is configured to execute non-transient computer instructions for facilitating bulk installation of the multiple IoT devices by:
	activating each of the multiple IoT devices for use with at least one of the one or more IoT servers (par. 0026: Local IoT Gateways 105/106 registers and/or updates IoT ledger with IoT device registration/parameter information).
While Schuler discloses local IoT Gateways 105/106 registering and/or updating IoT ledger with IoT device registration/parameter information (par. 0026), it fails to explicitly disclose:
	“registering, in bluk, each of the multiple IoT devices with at least one of the one or more IoT servers”.
	However, in a related field, Nemeth discloses:
	“registering, in bulk, each of multiple IoT devices with at least one of one or more IoT servers” (pages 1 and 2: Bulk registration of IoT devices with an Oracle IoT Cloud Service is disclosed).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have introduced Nemeth’s teachings alongside Schuler. The motivation to combine would have been to provide administrator with ability to mass/bulk register a large number of devices in order to achieve a predictable result of faster/less time/labor intensive device onboarding (Nemeth, page 2).

Allowable Subject Matter
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457